DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kimura et al. (US 2018/0356636, hereinafter “Kimura”).
With respect to claim 1, Kimura teaches a head-mounted display apparatus comprising:
a display unit configured to display an image overlapping with an external scene (Kimura: Fig. 2, display unit 13 implemented as a head mounted display HMD; Paras. [0044], [0160]);

a microphone (Kimura: Fig. 2, microphone 112; Para. [0092]);
a first accepting unit configured to accept, by voice recognition of voice input from the microphone, a change of a display state of the image (Kimura: Fig. 2, sound recognition engine 100e enables use of the sound signal measured by microphone 112 as user input to the HMD); and
a second accepting unit configured to accept, by a method other than the voice recognition, the change of the display state of the image (Kimura: Fig. 2, line of sight recognition engine 100d), wherein when acceptance by the first accepting unit is not possible, the display control unit switches to acceptance by the second accepting unit, and changes the display state of the image (Kimura: Fig. 4, according to the state of user behavior, for example, upon determining the user is currently in a “walking state” instead of a “resting state” input using line of sight and input using space recognition is selected; Para. [0079]).

Similar reasoning applies, mutatis mutandis, to corresponding independent claims 7 and 8.

With respect to claim 2, Kimura teaches the head-mounted display apparatus according to claim 1, wherein when a magnitude of noise input to the microphone exceeds a threshold value, the display control unit determines that the acceptance by the first accepting unit is not possible (Kimura: Paras. [0138] – [0139]).

With respect to claim 3, Kimura teaches the head-mounted display apparatus according to claim 1, wherein when the display control unit detects a specific motion of a wearer of the head-mounted display apparatus, the display control unit determines that the acceptance by the first accepting unit is not possible (Kimura: Figs. 5, according to the detected behavior state based on the amount of activity of the user different forms of user input is selected for input to the HMD).

With respect to claim 6, Kimura teaches the head-mounted display apparatus according to claim 1, wherein the display state of the image includes at least one of a display position and a size of the image (Kimura: Para. [0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Nienstedt et al. (US 2021/0116991, hereinafter “Nienstedt”).
claim 4, Kimura teaches the head-mounted display apparatus according to claim 1.
Kimura teaches a second accepting unit for accepting an instruction from a wearer of the HMD, however, fails to expressly disclose:
a controller housed in a housing different from the display unit, wherein
the second accepting unit accepts an instruction from a wearer of the head-mounted display apparatus, from at least one of a first inertial sensor configured to detect a head movement of the wearer of the head-mounted display apparatus, a second inertial sensor configured to detect a movement of the controller, and a line-of-sight sensor configured to detect a line-of-sight of the wearer of the head-mounted display apparatus.
However, Nienstedt teaches:
a controller housed in a housing different from the display unit (Nienstedt: Fig. 3, wearable HMD 302 separate and distinct from handheld device 304), wherein
the second accepting unit accepts an instruction from a wearer of the head-mounted display apparatus, from at least one of a first inertial sensor configured to detect a head movement of the wearer of the head-mounted display apparatus (Nienstedt: Fig. 3, wearable IMU 308 disposed in wearable HMD 302), a second inertial sensor configured to detect a movement of the controller (Nienstedt: Fig. 3, handheld device 304 includes handheld IMU 324), and a line-of-sight sensor configured to detect a line-of-sight of the wearer of the head-mounted display apparatus (Nienstedt: Fig. 3, wearable imaging device 310 disposed in the wearable device 30).


With respect to claim 5, the combination of Kimura as modified by Nienstedt teaches the head-mounted display apparatus according to claim 4, wherein 
the second accepting unit accepts an instruction from the wearer of the head-mounted display device from at least two of the first inertial sensor, the second inertial sensor, and the line-of-sight sensor (Kimura: Fig. 4, user behavior state identified as quick “walking state” the selected source of input for the HMD is line of sight recognition and head posture recognition), and
when the display control unit determines that the acceptance by the first accepting unit is not possible (Kimura: Fig. 4, when the recognized state of user behavior is not in the “resting state” sound recognition is not used as a source of input for the HMD), the display control unit switches the sensor of the second accepting unit in a predetermined order (Kimura: Fig. 4, according to the recognized state of user behavior, for example, determining the user is currently in a “walking state” instead of a “resting state” selecting input using line of sight and input using space recognition is selected; Para. [0079]).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.